              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                 CIVIL CASE NO. 1:19-cv-00330-MR


JEFFERY KEVIN HOYLE,             )
                                 )
                   Plaintiff,    )
                                 )
     vs.                         )                 ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )


      THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 11] and the Defendant’s Motion for Summary

Judgment [Doc. 13].

I.    BACKGROUND

      On May 7, 2015, the Plaintiff, Jeffery Kevin Hoyle (“Plaintiff”), filed an

application for disability and disability insurance benefits under Title II of the

Social Security Act (the “Act”) and an application for supplemental security

income under Title XVI of the Act, alleging in both applications an onset date

of April 28, 2015. [Transcript (“T.”) at 24]. The Plaintiff’s claims were initially

denied on November 13, 2015, and again denied upon reconsideration on

April 7, 2016. [Id.]. On the Plaintiff’s request, a hearing was held on


        Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 1 of 15
September 10, 2018, before an Administrative Law Judge (“ALJ”). [Id.]. On

September 18, 2018, the ALJ issued a written decision denying the Plaintiff

benefits. [Id. at 21, 25].

      On July 26, 2019, the Appeals Council denied the Plaintiff’s request for

review thereby making the ALJ’s decision the final decision of the

Commissioner. [Id. at 7]. The Plaintiff has exhausted all available

administrative remedies, and this case is now ripe for review pursuant to 42

U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards. Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990). “When reviewing a Social Security

Administration disability determination, a reviewing court must ‘uphold the

determination when an ALJ has applied correct legal standards and the

ALJ’s factual findings are supported by substantial evidence.’” Pearson v.

Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (quoting Bird v. Comm’r, 699 F.3d

337, 340 (4th Cir. 2012)). “Substantial evidence is such relevant evidence as

a reasonable mind might accept as adequate to support a conclusion.”

                                      2
        Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 2 of 15
Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal quotation

marks omitted). Substantial evidence “consists of more than a mere scintilla

of evidence but may be less than a preponderance.” Pearson, 810 F.3d at

207 (internal quotation marks omitted).

      “In reviewing for substantial evidence, [the Court should] not

undertake to reweigh conflicting evidence, make credibility determinations,

or substitute [its] judgment for that of the ALJ.” Johnson, 434 F.3d at 653

(internal quotation marks and alteration omitted). Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review for

substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013). It is the duty of the ALJ to “build an accurate

and logical bridge from the evidence to his conclusion.” Monroe v. Colvin,

826 F.3d 176, 189 (4th Cir. 2016) (citation omitted). “Without this

explanation, the reviewing court cannot properly evaluate whether the ALJ

applied the correct legal standard or whether substantial evidence supports

his decisions, and the only recourse is to remand the matter for additional

investigation and explanations.” Mills v. Berryhill, No. 1:16-cv-25-MR, 2017

                                      3
       Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 3 of 15
WL 957542, at *4 (W.D.N.C. Mar. 10, 2017) (Reidinger, J.) (citing Radford,

734 F.3d at 295).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations set

out a detailed five-step process for reviewing applications for disability. 20

C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir.

2015). “If an applicant’s claim fails at any step of the process, the ALJ need

not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200, 1203

(4th Cir. 1995) (citation omitted). The burden is on the claimant to make the

requisite showing at the first four steps. Id.

       At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

                                        4
        Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 4 of 15
does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular

and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions. Social Security Ruling (“SSR”) 96-

8p; 20 C.F.R. §§ 404.1546(c), 404.943(c), 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled. 20 C.F.R. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv); Mascio, 780 F.3d at 635. Otherwise, the case progresses

to the fifth step where the burden shifts to the Commissioner. At step five,

                                       5
       Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 5 of 15
the Commissioner must establish that, given the claimant’s age, education,

work experience, and RFC, the claimant can perform alternative work which

exists in substantial numbers in the national economy. 20 C.F.R. §

416.920(a)(4)(v); Mascio, 780 F.3d at 635; Hines v. Barnhart, 453 F.3d 559,

567 (4th Cir. 2006). “The Commissioner typically offers this evidence through

the testimony of a vocational expert responding to a hypothetical that

incorporates the claimant’s limitations.” Mascio, 780 F.3d at 635. If the

Commissioner succeeds in shouldering his burden at step five, the claimant

is not disabled and the application for benefits must be denied. Id. Otherwise,

the claimant is entitled to benefits.

IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff has not engaged in

substantial gainful activity since April 28, 2015, the alleged onset date, and

that the Plaintiff met the insured status requirements through December 31,

2019. [T. at 26]. At step two, the ALJ found that the Plaintiff has the following

severe impairments: “status-post cerebrovascular accident, vision deficits,

mild neurocognitive disorder and major depressive disorder with anxious

distress.” [Id.]. At step three, the ALJ determined that the Plaintiff does not

have an impairment or combination of impairments that meets or medically




                                        6
        Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 6 of 15
equals the Listings. [Id. at 27. The ALJ then determined that the Plaintiff,

notwithstanding his impairments, had the RFC:

      [T]o perform medium work as defined in 20 CFR 404.1567(c) and
      416.967(c) except he cannot climb ladders, ropes, or scaffolds,
      and he can perform other postural activity frequently. The
      [Plaintiff] is limited to occasional overhead reaching with the left
      upper extremity, and he is limited to frequent handling and
      fingering with the left upper extremity. The [Plaintiff] should avoid
      even moderate exposure to hazards, and he is limited to
      occasional use of foot controls with both lower extremities. The
      [Plaintiff] can perform simple, routine, repetitive work that
      involves no more than occasional interaction with coworkers,
      supervisors, and the public. The claimant should work with things
      rather than people.

[Id. at 28].

      At step four, the ALJ identified the Plaintiff’s past relevant work as a

tractor trailer driver and determined that he “is unable to perform any past

relevant work.” [Id. 37]. At step five the ALJ concluded that based on the

Plaintiff’s age, education, work experience, and RFC, the Plaintiff is able to

perform other jobs existing in significant numbers in the national economy,

including machine feeder, industrial cleaner, and laundry worker. [Id. at 38].

The ALJ therefore concluded that the Plaintiff was not “disabled” as defined

by the Act from April 28, 2016 through the date of the opinion. [Id. at 39].




                                       7
        Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 7 of 15
V.    DISCUSSION1

      As his sole assignment of error, the Plaintiff asserts that the ALJ failed

to provide adequate “reasons that are supported by substantial evidence for

the weight given to [the] medical opinions” of Dr. Fiore and Dr. Appollo. [Doc.

12 at 7]. The Plaintiff contends that, as a result, the ALJ did not build “an

accurate and logical bridge between the evidence and his conclusions.” [Id.]

      In making a disability determination, the ALJ consider each “medical

opinion” in the plaintiff’s record and include a weight given to each opinion

regardless of the source of the opinion. Woods v. Berryhill, 888 F.3d 686,

695 (4th Cir. 2018); 20 C.F.R. §§ 404.1527(c), 416.927(c). The ALJ's

determination “as to the weight to be assigned to a medical opinion generally

will not be disturbed absent some indication that the ALJ has dredged up

‘specious inconsistencies,’. . . or has failed to give a sufficient reason for the

weight afforded a particular opinion.” Dunn v. Colvin, 607 Fed. App'x 264,

267 (4th Cir. 2015) (internal citations omitted).

      “An ALJ must include a narrative discussion describing how the

evidence supports his explanation of the varying degrees of weight he gave

to differing opinions concerning the claimant’s conditions and limitations.”


1 Rather than set forth a separate summary of the facts in this case, the Court has
incorporated the relevant facts into its legal analysis.

                                        8
        Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 8 of 15
Woods, 888 F.3d at 695 (alteration and internal quotation marks omitted);

see Monroe, 826 F.3d at 190. When evaluating and weighing the medical

opinions, the ALJ should consider several factors including (1) the examining

relationship, (2) the treatment relationship, including the length of the

relationship and the frequency of examination and the nature and extent of

the relationship; (3) supportability; (4) consistency; (5) specialization; and (6)

any other relevant factors. 20 C.F.R. §§ 404.1527(c)(1)-(6), 416(c)(1)-(6).

Generally, more weight will be given to an opinion of a medical source who

has examined the Plaintiff than to a non-examining source. 20 C.F.R. §

404.1527(c). If the ALJ does not provide reasons “supported by citations to

the record evidence, for rejecting the opinions” then the reviewing court

cannot find that the conclusion regarding the weight of the medical opinion

was supported by substantial evidence. See Helms v. Berryhill, 362 F. Supp.

3d 294, 302 (W.D.N.C. 2019).

      Both Dr. Fiore and Dr. Appollo examined the Plaintiff on behalf of the

Agency. On October 12, 2015, Dr. Fiore administered a comprehensive

clinical psychological evaluation and the Weschler Memory Scale IV Edition.

[T. at 558]. Dr. Fiore found, among other things, that the Plaintiff had slight

issues in his orientation, poor immediate recall, reduced concentration, poor

recent memory, fair remote memory, adequate judgment, and had borderline

                                        9
        Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 9 of 15
to low average intelligence. [Id. at 561]. After administering the Weschler

Memory Scale, Dr. Fiore stated that the Plaintiff was in the fifth percentile in

the delayed memory index score. [Id. at 562]. Dr. Fiore concluded that the

exam results were “consistent with impairments in concentration, immediate

memory and recent memory.” [Id. at 563]. He found that the Plaintiff would

“have severe difficulty understanding and following simple [and complex]

work-related instructions” and suspected that the Plaintiff “would become

quickly overwhelmed—both emotionally and cognitively—on a typical work

routine or facing typical workplace stressors.” [Id.].

      Dr. Appollo examined the Plaintiff on March 17, 2016, and

administered the WRAT 4 and the Wechsler Adult Intelligence Scale IV. [Id.

at 581]. Dr. Appollo found that the Plaintiff had a working memory in the

fourth percentile, a full-scale IQ in the third percentile, and a “[g]eneral

[a]bility in the fifth percentile, all of which were in the “Borderline range.” [Id.

at 586]. Dr. Appollo found that the Plaintiff “would have significant problems

in the ability to tolerate stress and pressure associated with day to day work

activity.” [Id. at 587]. Dr. Appollo also found that the Plaintiff has a “Borderline

ability to understand, retain and follow instructions,” a “below average ability

to sustain attention to perform simple repetitive tasks,” and a below average

working memory. [Id.].

                                        10
       Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 10 of 15
      The ALJ gave “little weight” to the opinions of examining doctors

Appollo and Fiore, regarding the Plaintiff’s “decreased stress tolerance”

finding the opinions were not supported by “the providers’ objective findings

or the other evidence of record.” [T. at 36]. Specifically, the ALJ noted that:

      [T]he claimant did not exhibit signs of significantly decreased
      stress tolerance, such as psychosis, mania, profound
      psychomotor retardation or agitation, or emotional lability. Dr.
      Appollo’s assessment of “borderline” abilities is poorly defined in
      terms of the functional impact such limitations would have on the
      claimant’s ability to perform work activities, and thus this is given
      little weight. The provider’s opinion that the claimant had a below
      average ability to sustain attention to perform simple, repetitive
      tasks is given little weight, as the claimant did not consistently
      report or demonstrate significant concentration deficits. Further,
      the claimant’s primary complaint was memory problems, yet he
      was able to recall past events, and did not demonstrate deficits
      that would preclude the performance of simple, routine, repetitive
      tasks. For similar reasons, Dr. Fiore’s assignment of severe
      limitations is given little weight, as the claimant’s presentation
      and performance during subsequent psychological evaluations
      was not consistent with such severe limitations in function.

[T. at 36-37].

      This explanation by the ALJ is insufficient. The explanation does not

provide any specific reasons with citations to the record evidence in his

decision for the weight he ascribed Dr. Appollo and Dr. Fiore’s opinions. For

example, with respect to the decrease in stress tolerance, the ALJ merely

provided a litany of conditions from which Plaintiff does not suffer, rather than

citing to specific evidence in the record. There is no explanation as to how

                                       11
       Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 11 of 15
the ALJ’s determination that the Plaintiff does not suffer from the listed

conditions supports the decision to assign little weight to Dr. Appollo and Dr.

Fiore’s opinions. See Lewis v. Berryhill, 858 F.3d 858, 869 (4th Cir. 2017)

(finding error in the ALJ’s failure to “indicate how the results he cited were

relevant”).

      The fact that the Plaintiff did not consistently report or demonstrate

attention problems also does not sufficiently explain the weight given to Dr.

Appollo and Dr. Fiore’s opinions. “Because symptoms of mental illness may

wax and wane over the course of treatment, the fact that [the plaintiff]” did

not consistently exhibit certain symptoms is “not inconsistent with the

conclusion that [he] is unable to work.” Testamark v. Berryhill, 736 Fed. App’x

395, 398-99 (4th Cir. 2018). Furthermore, although the ALJ states Dr.

Appollo’s assessment in terms of “borderline” abilities was “poorly defined”

the ALJ gave great weight to Dr. Laney’s opinion and Dr. Laney also used

the word “borderline” to interpret the Plaintiff’s abilities. [T. at 600].

      The ALJ’s explanation that Dr. Fiore’s and Dr. Appollo’s opinions would

be discounted because the Plaintiff “was able to recall past events, and did

not demonstrate deficits that would preclude the performance of simple,

routine, repetitive tasks” is conclusory and does not provide a clear reason

for why the opinions were given little weight. The statement that the Plaintiff

                                        12
       Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 12 of 15
did not “demonstrate deficits that would preclude the performance of simple,

routine, repetitive tasks” is a conclusory statement based on the ALJ’s own

conclusion that the Plaintiff can perform simple, routine, repetitive tasks. See

Mascio, 780 F.3d at 639 (finding the ALJ erred by concluding that the

plaintiff’s statements concerning the effects of the plaintiff’s symptoms were

not credible because they were inconsistent with the ALJ’s assessment of

what the plaintiff could do). Dr. Appollo and Dr. Fiore both concluded that the

Plaintiff did demonstrate deficits that would preclude the Plaintiff from the

performance of simple, routine, repetitive tasks based on tests and

evaluations and it is unclear, based on the record, why the ALJ concluded

that this was inconsistent with the evidence.

      Finally, the ALJ concluded that the evidence of Dr. Fiore and Dr.

Appollo is contradicted by the more recent evaluations of the Plaintiff. [T. at

36]. This reasoning is also conclusory and does not provide the Court with a

basis for adequate review. An examination of the record does not

demonstrate any obvious contradictions in the evidence presented in Dr.

Appollo’s and Dr. Fiore’s opinions and the evidence in subsequent

evaluations. The opinion of Dr. Laney—to which the ALJ gave “great

weight”—determined that the Plaintiff had an impairment and that the Plaintiff

would need to use “compensatory memory strategies” in order to help him

                                      13
       Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 13 of 15
testify at his own trial.2 [T. at 602]. Such a finding, however, does not indicate

that the Plaintiff does not have problems with his memory.

       A reviewing court cannot be “left to guess about how the ALJ arrived

at his conclusion.” Mascio, 780 F.3d at 637. It is up to the ALJ to “build an

accurate and logical bridge from the evidence to his conclusion.” Monroe,

826 F.3d at 189. Without a more specific explanation of the ALJ’s reasons

for the weight he assigned these medical opinions the Court cannot

undertake meaningful substantial evidence review, and remand is required.

Id. at 191.

VI.    CONCLUSION

        The Court expresses no opinion as to whether the ALJ is correct in

the determination that the Plaintiff is not disabled or that the opinions of Dr.

Appollo and Dr. Fiore are entitled to little weight. However, the reviewing

Court cannot be left to guess as to how the ALJ arrived at his conclusions.



2 Dr. Laney examined the Plaintiff in order to determine whether he was competent to
stand trial. [T. at 590]. While Dr. Laney found that the Plaintiff was competent, she also
found the Plaintiff was “significantly impaired.” [Id. at 600]. Dr. Laney also determined that
the Plaintiff’s “ability to testify” was “more concerning” and that the Plaintiff would
“require[] prompting to elicit adequate recall.” [Id. at 602]. However, the ALJ did not
include any limitation in the RFC to address the deficits in the Plaintiff’s memory.
Furthermore, both the ALJ and Dr. Laney concluded that the score was “invalid” because
the Plaintiff was not wearing his glasses, but neither Dr. Laney nor the ALJ then explain
whether the test itself is valid without those sections or that those sections would have
shown greater capabilities if the Plaintiff had his glasses. [Id. at 36; 600-01]. The Plaintiff
does not fully raise these concerns, so the Court leaves these issues to the review
process on remand.
                                             14
        Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 14 of 15
The Plaintiff is entitled to have all medical opinions properly considered and

have the ALJ explain how he arrived at his conclusion as to the weight given

to each opinion. On remand the ALJ should provide a record that gives clear

reasons for the weight assigned to each opinion based on citations to the

record rather than conclusions.

                                    ORDER

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 11] is GRANTED, and that the Defendant’s

Motion for Summary Judgment [Doc. 13] is DENIED. Pursuant to the power

of this Court to enter judgment affirming, modifying or reversing the decision

of the Commissioner under Sentence Four of 42 U.S.C § 405(g), the decision

of the Commissioner is REVERSED and the case is hereby REMANDED for

further proceedings consistent with this decision.

      IT IS SO ORDERED.
                             Signed: September 28, 2020




                                        15
       Case 1:19-cv-00330-MR Document 16 Filed 09/29/20 Page 15 of 15
